Citation Nr: 0127105	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  01-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayments of improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.  
He was released from service due to an inadequate personality 
with antisocial features and enuresis; disabilities which 
were recognized as having existed prior to entry and were not 
aggravated during service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision of the Committee on 
Waivers and Compromises (the Committee) of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO).  That decision considered , and denied, entitlement to 
waiver of three separate and distinct overpayments which were 
calculated to total $25,690.40.  The Committee confirmed and 
continued its denial in an April 2001 decision.  

However, the Committee improperly included in its calculation 
an overpayment of $13,054.00.  The veteran had requested a 
waiver of that overpayment in December 1994, and the 
Committee denied his request for waiver of the $13,054.00 
overpayment in an April 1995 decision, which was not appealed 
and has thus become final.  38 C.F.R. § 20.302.  Final 
determinations by an agency of original jurisdiction are not 
subject to revision by the Board in the absence of clear and 
unmistakable error.  38 C.F.R. §§ 3.105, 20.1103.  Such error 
has not been alleged and is not apparent.  The only pertinent 
overpayments which may be considered on appeal at this time 
are the $5,241.00 overpayment established in May 1997, and 
the $7,395.40 overpayment established in June 2000.


FINDINGS OF FACT

1.  In pertinent part, in May 1997 an overpayment of 
$5,241.00 for the period from February 1994 through April 
1995 was declared based upon a determination that the veteran 
had unreported family income during that period consisting of 
his wages and the wages of his spouse. 
2. In June 2000 an overpayment of $7,395.40 was declared for 
the period from May 1999 to May 2000 based upon unreported 
family income, consisting of social security benefits.  

3.  By decision issued in October 2000, the Committee denied 
the veteran's request for a waiver of these overpayments, 
finding that recovery would not be against the principles of 
equity and good conscience.  

4.  The Committee found that the overpayments were not due to 
the veteran's fraud, misrepresentation or bad faith.

5.  Recovery of these overpayments would result in undue 
hardship by depriving the veteran of the basic necessities of 
life.


CONCLUSION OF LAW

Recovery of the overpayments of pension benefits which are in 
issue would be against equity and good conscience and, 
therefore, those overpayments may be waived.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (Nov. 9, 2000).  

The VCAA, which is phrased as applying to claims for 
benefits, has not clearly been determined to apply to 
requests for waiver of disability pension overpayment.  
However, assuming that it does, in the instant case, VA has 
met its duty to assist the veteran in the development of his 
request.  The veteran was notified in the statement of the 
case of the information and evidence necessary to 
substantiate his request and he has been afforded the 
opportunity to submit pertinent evidence.  The RO has made 
all apparent and reasonable efforts to obtain all pertinent 
evidence.  Financial status reports were completed by the 
veteran and considered in the equity and good conscience 
determination.  There is no reasonable possibility that 
further assistance to the veteran would aid him or otherwise 
change the outcome of his appeal.  For this reason, a remand 
due to the VCAA is not necessary.

The veteran is not contesting the creation or the amount of 
the overpayments under consideration in this appeal; 
consequently, the decision herein will be limited to the 
issue of entitlement to waiver of recovery of the 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 433 
(1991).

The veteran has been rated as permanently and totally 
disabled for disability pension purposes since August 1972.  
His initial grant was based on a finding that he had 
psychiatric disabilities which were 70 percent disabling.  
Since then, several additional disabilities have been 
established.  VA examinations were conducted in October 1992.  
Diagnoses included schizophrenia, paranoid type, chronic per 
history; depression; schizoid personality; insulin dependent 
diabetes; diabetic gastroparesis and neuropathy of the legs 
and ankles secondary to diabetes; coronary artery disease; 
angina; a seizure disorder; narcolepsy; alcohol abuse; and 
glaucoma.  It was reported that the veteran also seemed to 
have limited intellectual functioning and social skills.  He 
had been unable to handle gainful employment in the past and 
was currently functioning with limitations.  Psychiatric care 
was suggested and encouraged. 

The veteran was notified by letter dated in March 1997 of a 
proposed retroactive reduction in his pension benefits 
because it had been determined that he had unreported income 
in 1994.  The unreported income reportedly consisted of about 
$3,000 each in wages from various employers for both the 
veteran and his spouse.  The record does not clearly reflect 
the sources, the dates of receipt, or the amounts of the 
income received from each employer.  The veteran's pension 
award for the period from February 1994 through January 1995 
was thereafter adjusted in May 1997.  As a result, an 
overpayment in the amount of $5,241 was declared.

In October 1997 the appellant applied for additional pension 
benefits by reason of being legally blind.  He initiated an 
appeal, and submitted medical treatment records showing 
diabetic retinopathy and macular degeneration since early 
1997.  In March 1998 he was described as legally blind and 
advised to not drive.  In an April 1999 rating decision, it 
was determined that the veteran's vision had deteriorated 
from light perception in the left eye with 20/300 vision in 
the right in June 1998 to bare light perception in both eyes 
in December 1998.  As a result, he was granted entitlement to 
an additional pension benefit based on his need for aid and 
attendance due to blindness, effective December 1998, with 
the added payment effective from January 1999.  His schedular 
ratings at that time were 70 percent for schizo-affective 
schizophrenia; 90 percent for diabetic retinopathy with 
macular edema and open angle glaucoma; and 60 percent for 
diabetes mellitus with diabetic polyneuropathy.  In July 2000 
a letter was received from the veteran's wife wherein she 
stated that he had been "in and out" of hospitals during the 
preceding two months because of a heart attack, mental 
disorders and diabetes.  She submitted a report showing that 
he had been released from hospitalization for severe, 
recurrent major depression on June 10, 2000.  She also 
submitted a listing of some eight thousand dollars of recent, 
unpaid, medical bills.  She noted that she was writing 
because the veteran could not see.  The list was still 
incomplete and she offered to submit the actual bills if 
needed.  Their expenses had been cut as much as possible to 
deal with the bills.   

A June 2000 VA Form 119, Report of Contact, indicates that 
the veteran advised VA that he had been receiving social 
security benefits since April 1999 and to make the 
adjustments for overpayment.  Later that month, the RO 
advised the veteran that an overpayment in the amount of 
$7,395.40 had been declared as a result.

A July 2000 VA Form 119, Report of Contact, indicates that 
the veteran asked for a waiver of overpayment because of 
undue hardship.  

In a financial status report dated July 5, 2000, the veteran 
indicated that his monthly income consisted of social 
security of $532.00 and VA pension of $754.  His spouse 
received $270.00 per month in "SSI" for a total monthly 
family income of $1,556.00.  His listed monthly expenses were 
$1,430.37.  The listed monthly expenses did not include any 
payments towards the outstanding pending medical bills 
reported by his spouse.

In a July 27, 2000 financial status report, the veteran 
indicated that he had social security income of $532.00 per 
month and VA income of $601.00 per month, and that his spouse 
received $270.00 per month in SSI for a total monthly family 
income of $1,403.00.  His monthly expenses reportedly totaled 
$1,514.70.  This figure included a $150.00 per month payment 
to the VA.

Although the Committee found that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment, it denied the veteran's request for waiver based 
on a determination that recovery of the overpayment would not 
be against equity and good conscience.  It was found that 
collection of the debt would not cause undue hardship.  The 
Committee also determined that the veteran was at fault in 
the creation of the overpayment, as he had failed to timely 
report additional income. 

In cases where fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment is not at issue, and therefore waiver 
consideration is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 1991), in order to dispose of the matter on 
appeal, it must be determined whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  The 
elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault 
of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

As to the first and second elements, it is noted that the 
veteran had had previous overpayments declared due to his 
failure to report wages in a timely manner.  He has been 
rated as permanently and totally disabled for pension 
purposes for many years.  Although he apparently was 
intermittently able to obtain brief, part-time minimum wage 
employment, his permanent and total disability status has 
never been questioned.  His medical records do reflect that 
he has multiple, significant disabilities, several of which 
would plausibly interfere with his ability to conduct routine 
business matters, such as the immediate reporting of income 
earned.  While there is no question that he was at fault in 
the failure to report both the wages, and the social security 
awards in a timely manner, the fault is somewhat mitigated by 
his functional impairments, including his visual impairment.  
In any event, it is clear that no VA fault contributed to 
bringing about the indebtedness.  The VA had no basis to 
suspect that the income was being received prior to being put 
on notice, and the retroactive awards amending the veteran's 
pension benefit to reflect the income information obtained 
were done in a timely manner.

Despite the existence of some fault on the veteran's part in 
creating the indebtedness, and the absence of VA fault, that 
alone does not preclude waiver.  A critical element in 
considering his entitlement to a waiver is the extent to 
which a timely collection of the overpayment would result in 
undue hardship on the veteran by depriving him or his family 
of basic necessities.  The recently received medical and 
financial information of record shows that the veteran and 
his wife support themselves mainly with Social Security 
benefits and the veteran's VA pension.  His spouse's Social 
Security benefits are supplemental security income (SSI).  
This is a minimal benefit awarded to disabled individuals who 
do not qualify, by virtue of lack of adequate employment, for 
normal SSB disability benefits and who have limited income or 
resources.  It is considered to be a benefit of last resort.  
Individuals eligible for SSI are also eligible for food 
stamps and rent assistance.  Social Security Handbook, 
§§ 2100-2117.  

The present overpayment involves disability pension which 
includes special monthly pension based upon the veteran's 
need for regular aid and attendance due to blindness.  
Medical records reveal that he has severe physical and mental 
disabilities and that his wife has also been severely 
disabled since childhood.  Further, acute physical and 
psychiatric illnesses which required hospitalization and 
resulted in substantial additional medical indebtedness of 
some $8,000, and still growing, were reported in June 2000.  

The veteran and his wife reported very moderate monthly 
expenses which were consistent with their monthly income in 
July 2000, but that they would have to further decrease their 
expenses to pay the medical expenses.  Their VA pension, 
which has been slightly reduced, but not eliminated, to allow 
for some recovery of the overpayments, is clearly an 
essential part of their current income.  Based upon the 
reasonableness of the expenses reported, it would appear that 
they are functioning at a poverty level and clearly just 
scraping by.  Their budget allows for few, if any, luxuries.  
Furthermore, the veteran now has substantial health problems, 
including a severe mental disorder and blindness which would 
seem to preclude any future earnings.  He and his wife 
obviously maintain a frugal lifestyle, and their income and 
expenses are such that repayment of the overpayment would be 
expected to deprive them of basic necessities such as to 
result in undue financial hardship and defeat the purpose for 
which the pension benefit was intended.

Consequently, the Board concludes that under the principles 
of equity and good conscience, with consideration of the 
elements set forth in 38 C.F.R. § 1.965(a), the circumstances 
justify a relinquishment of the Government's claim against 
the veteran to recover the overpayment of $5,241.00 
established in May 1997, and the overpayment of $7,395.00 
established in June 2000.  This determination is not unduly 
favorable to either the Government or the veteran in view of 
the currently existing overpayment which remains and is 
beyond consideration on appeal at this time, and the 
circumstances under which the obligations on appeal were 
created.


ORDER

Waiver of recovery of the charged overpayments of $5,241 and 
$7,395 is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


